                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

MELISSA G. THOMPSON,                              )
                                                  )
        Plaintiff,                                )
                                                  )
   v.                                             )     CIVIL NO. 1:18cv191
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of Social Security,                  )
                                                  )
        Defendant.                                )

                                     OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for Disability

Insurance Benefits (DIB), as provided for in the Social Security Act. Section 205(g) of the Act

provides, inter alia, "[a]s part of his answer, the [Commissioner] shall file a certified copy of the

transcript of the record including the evidence upon which the findings and decision complained

of are based. The court shall have the power to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the [Commissioner], with

or without remanding the case for a rehearing." It also provides, "[t]he findings of the

[Commissioner] as to any fact, if supported by substantial evidence, shall be conclusive. . . ." 42

U.S.C. §405(g).

        The law provides that an applicant for DIB must establish an "inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to last for a continuous period of no less than 12 months. . . ."

42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental impairment is "an
impairment that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques." 42 U.S.C.

§423(d)(3). It is not enough for a plaintiff to establish that an impairment exists. It must be

shown that the impairment is severe enough to preclude the plaintiff from engaging in substantial

gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert. denied, 372 U.S. 945

(1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well established that the

burden of proving entitlement to disability insurance benefits is on the plaintiff. See Jeralds v.

Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th Cir. 1970).

       Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings." Garfield v.

Schweiker, 732 F.2d 605, 607 (7th Cir. 1984) citing Whitney v. Schweiker, 695 F.2d 784, 786

(7th Cir. 1982); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984) quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see Allen v. Weinberger,

552 F.2d 781, 784 (7th Cir. 1977). "If the record contains such support [it] must [be] affirmed,

42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see also

Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

       In the present matter, after consideration of the entire record, the Administrative Law

Judge (“ALJ”) made the following findings:

       1.      The claimant meets the insured status requirements of the Social Security Act
               through December 31, 2019.



                                                 2
2.   The claimant has not engaged in substantial gainful activity since August 14,
     2014, the alleged onset date (20 CFR 404.1571 et seq.).

3.   The claimant has the severe impairments of lumbosacral spondylosis without
     myelopathy, moderate thoracic scoliosis but with mild levocurvature facet
     changes absent significant disc disease or nerve impingement and with lumbago;
     Crohn’s disease; anxiety; and depression (Exhibits 1F to 17F) (20 CFR
     404.1520(c)).

4.   The claimant does not have an impairment or combination of impairments that
     meets or medically equals the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

5.   After careful consideration of the entire record, the undersigned finds that the
     claimant has the residual functional capacity to perform sedentary work as defined
     in 20 CFR 404.1567(a) with lifting/carrying/pushing/pulling 10 pounds frequently
     and occasionally and with sitting six hours in an eight-hour workday and standing
     and/or walking two hours in an eight-hour workday. As to additional limitations,
     the claimant should not climb ropes, ladders or scaffolds. The claimant can
     occasionally kneel, crouch, crawl, balance, can occasionally bend and stoop in
     addition to what is required to sit, and can occasionally use ramps and stairs.
     Aside from the use of ramps and stairs on an occasional basis, the claimant should
     not work upon uneven surfaces, should avoid work within close proximity to open
     and exposed heights, and should avoid open and dangerous machinery such as
     open flames and fast moving exposed blades. The claimant cannot drive motor
     vehicles or operate heavy machinery. The claimant should avoid work within
     close proximity to very loud noises (level 5) such as a fire alarm or very bright
     flashing lights such as a strobe more than occasionally, and needs to avoid
     extreme cold such as a refrigerator, or outside in the winter. Mentally, the
     claimant is limited to superficial interaction with coworkers, supervisors and the
     public, and with superficial interaction defined as occasional and casual contact
     not involving prolonged conversation, while still allowing necessary contact with
     supervisors for necessary instruction. In addition, prolonged conversation is not
     necessary for task completion. The claimant is limited to work that involves only
     simple, routine and repetitive tasks that can be learned through short
     demonstration and up to thirty days, she retains the capacity to maintain the
     concentration required to perform simple tasks, she can remember simple work-
     like procedures and make simple work-related decisions. The claimant can
     maintain the concentration and attention as well as the persistence to perform such
     duties on a day-in and day-out basis, for eight hours per day, five days per week or
     within some other form of full time competitive work environment.

6.   The claimant is unable to perform any past relevant work (20 CFR 404.1565).


                                      3
       7.      The claimant was born on February 25, 1972, and was 42 years old, which is
               defined as a younger individual age 18-44, on the alleged disability onset date.
               The claimant subsequently changed age category to a younger individual age 45-
               49 (20 CFR 404.1563).

       8.      The claimant has at least a high school education and is able to communicate in
               English (20 CFR 404.1564).

       9.      Transferability of job skills is not material to the determination of disability
               because using the Medical-Vocational Rules as a framework supports a finding
               that the claimant is “not disabled,” whether or not the claimant has transferable
               job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

       10.     Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the national
               economy that the claimant can perform (20 CFR 404.1569 and 404.1569(a)).

       11.     The claimant has not been under a disability, as defined in the Social Security Act,
               from August 14, 2014, through the date of this decision (20 CFR 404.1520(g)).


(Tr. 295- 308 ).

       Based upon these findings, the ALJ determined that Plaintiff was not entitled to disability

insurance benefits. The ALJ’s decision became the final agency decision when the Appeals

Council denied review. This appeal followed.

       Plaintiff filed her opening brief on December 13, 2018. On February 8, 2019 the

defendant filed a memorandum in support of the Commissioner’s decision. Plaintiff has declined

to file a reply. Upon full review of the record in this cause, this court is of the view that the ALJ’s

decision should be remanded.

       A five step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test



                                                  4
as follows:

               The following steps are addressed in order: (1) Is the claimant
               presently unemployed? (2) Is the claimant's impairment "severe"?
               (3) Does the impairment meet or exceed one of a list of specific
               impairments? (4) Is the claimant unable to perform his or her
               former occupation? (5) Is the claimant unable to perform any other
               work within the economy? An affirmative answer leads either to
               the next step or, on steps 3 and 5, to a finding that the claimant is
               disabled. A negative answer at any point, other than step 3, stops
               the inquiry and leads to a determination that the claimant is not
               disabled.

Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162

n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). From the nature

of the ALJ's decision to deny benefits, it is clear that Step 5 was the determinative inquiry.

       In support of remand, Plaintiff first argues that the ALJ improperly weighed the treating

primary care physician’s opinions. To be entitled to controlling weight, a treating physician’s

opinion must be “well-supported” by objective medical evidence and “not inconsistent” with

other record evidence. 20 C.F.R. § 404.1527(c)(2) (2018). If a treating source opinion does not

receive controlling weight, then the ALJ will evaluate all medical opinions, including those of

non-examining consultants, in light of such factors as their supportability and consistency with

the record. 20 C.F.R. § 404.1527(c).

       In the present case, Dr. Frazier opined in October 2015 that Plaintiff had “difficulty”

maintaining gainful employment and was unable to be in social or stressful situations (Tr. 778).

He further opined that she was unable to work (Tr. 775). He opined in November 2015 that

Plaintiff could lift no more than eight pounds occasionally and no more than five pounds

frequently, could stand less than one hour and sit less than four hours in an eight-hour workday,



                                                  5
and had various postural and manipulative limitations (Tr. 780). He stated these limitations

derived from Crohn’s disease, cluster migraines headaches, chronic back pain, and generalized

anxiety (Tr. 781).

       The ALJ gave this opinion little weight as unsupported by and inconsistent with the record

(Tr. 305). The ALJ found the assessed limitations were “unsupported by specific citations to

supporting objective medical findings and test results” (Tr. 305). The ALJ further reasoned that

the assessed limitations were inconsistent with and unsupported by Dr. Frazier’s treatment notes

from 2013-15 (Tr. 305).

       However, as Plaintiff notes, the ALJ has a misunderstanding of Plaintiff’s treatment for

Crohn’s disease and also incorrectly viewed Dr. Frazier’s involvement in her case, as Dr. Frazier

was part of Parkview Health’s medical team and had access to all of Plaintiff’s records and was

under a duty of care to review all relevant records. It was this review along with his observations

of Plaintiff that established the foundation for his report. Also, Dr. Frazier had a long treatment

history with Plaintiff and monitored the course of her Crohn’s disease. Clearly, the ALJ erred

when he discounted Dr Frazier’s opinions. Thus, remand is warranted.

       Next, Plaintiff argues that the ALJ erred in not incorporating limitations from all the

medically determinable impairments, both severe and non-severe, into the RFC and erred in not

considering the combined impact thereof. An ALJ must evaluate all relevant evidence when

determining an applicant's RFC, including evidence of impairments that are not severe. 20 C.F.R.

§ 404.1545(a). Moreover, an ALJ may not ignore entire lines of evidence. Zurawski v. Halter,

245 F.3d. 881, 888 (7th Cir. 2001); Craft v. Astrue, 539 F.3d 668, 676 (7th Cir. 2008). An ALJ

need not mention every piece of medical evidence in her opinion, but she cannot ignore a line of


                                                 6
evidence contrary to her conclusion. Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012). In

explaining an RFC assessment, the ALJ must consider limitations and restrictions imposed by all

of an individual’s impairments, even those that are not severe. Plaintiff argues that the ALJ’s

hypothetical and RFC do not account for limitations in concentration, persistence, and pace.

Although the ALJ mentioned Plaintiff’s concentration limitations and limited her to simple,

routine, and repetitive tasks, the ALJ failed to analyze Plaintiff’s limitations in concentration,

persistence and pace in any meaningful way. The ALJ also failed to explain how Plaintiff’s ability

to do short household tasks rendered her capable of performing employment tasks on a consistent

basis. Therefore, remand is required on this point.

       Lastly, Plaintiff argues that the ALJ erred in failing to give substantial credibility to

Plaintiff due to her strong work history. A claimant with a good work record has earned

substantial credibility when claiming an inability to work because of a disability. Stark v. Colvin,

813 F.3d 684 (7th Cir 2016); Porter v. Chater, 921 F. Supp 89, 90 (D. Conn. 1996) citing Rivera

v. Schweiker 717 F.2d. 719,725 (2d. Cir. 1983). See also Singletary v. Secretary of Health,

Education and Welfare, 623 F.2d 217, 219 (2d Cir.1980). A long and continuous past work

record with no evidence of malingering is a factor supporting credibility assertions of disabling

impairments. Allen v. Califano, 613 F.2d. 139, 147 (6th Cir. 1980). As this case is being

remanded on other issues, discussed above, this court will also remand so that the ALJ may

reconsider whether to give Plaintiff additional credibility due to her good work record.




                                                  7
                                           Conclusion

               On the basis of the foregoing, the decision of the ALJ is hereby REMANDED for

further proceedings consistent with this Opinion .



        Entered: April 10, 2019.


                                                        s/ William C. Lee
                                                        William C. Lee, Judge
                                                        United States District Court




                                                8
